Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment and remarks received on November 4, 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over HESSLER et al. (US 9,706,993) in view of VALENTINE et al. (US 2015/0351765).


    PNG
    media_image1.png
    419
    731
    media_image1.png
    Greyscale

Interpretation of HESSLER et al. Figure 2 Applied to Claims 8-17

In reference to claim 8-17 and 22, HESSLER et al. discloses a surgical stapling device comprising: an elongate shaft 30 supporting a jaw assembly (figure 10) including a reload support 40 configured to receive a reload cartridge 63; the reload cartridge 63  comprises an upper surface (figure 5) with a seating boss (see diagram of figure 5 below) a plurality of longitudinally extending staple pocket 67  in rows that are divided by a longitudinally extending blade channel 53, the reload cartridge 63 further having rails (see diagram of figure 2 above) extending along opposing lateral surfaces of the reload cartridge 63 to define a recess (therebetween) to receive a tab (see diagram of figure 2 above) of a reload cover 80, and at least one protruding boss 68 extending laterally outwardly from the laterally extending surfaces of the reload cartridge 63; the reload cover 80 releasably positionable on the reload cartridge 63 such that an upper surface of the reload cover 80 contacts the reload cartridge upper surface (figure 4), the reload cover 80 further having an alignment fin 94 positionable within the blade channel 53 and a pair of snap features 83 from a distal end and a proximal end or the reload cover 80; an aperture/recess 41 in the reload support 40 that corresponds to the snap feature 83; each snap feature 83 having an arm member/tabs 87 extending from a respective recess (figure 6) in a planar surface of the reload cover 80 and each arm 87 has an inwardly biased (towards reload cartridge; column 6 lines 54-62) protrusion/latch tooth 89 with an inner/upper surface engageable with a lower surface of a corresponding protruding boss 68 (figure 7) and an adjacent/tapered surface enagageable with the recess 41 of the reload support 40.

    PNG
    media_image2.png
    523
    622
    media_image2.png
    Greyscale

The drawings of HESSLER et al. nor the written description goes into detail regarding the protruding boss 68 of the reload cartridge engageable with the reload support.  Nonetheless, rather than repeating known and/or related information contained in another document, a reference may incorporate the content of another document or part hereof by reference to the document in the disclosure text.  The information incorporated is as much a part of the reference disclosure as if the text was repeated therein, and should be treated as a part of the reference disclosures.1  In this case, column 4 lines 54-59 of HESSLER et al. references the jaw assembly of SCIRICA (US 7,753,246).  SCIRICA teaches a surgical stapling device comprising a jaw assembly (20, 22, 24) including a reload cartridge 22, the reload cartridge 22comprising: at least one protruding boss 223 extending laterally outwardly therefrom (figure 7), such that each protruding boss 223 is engageable with a reload support 216 of the jaw assembly (column 5 lines 44-46).  Thus, the reload cartridge of HESSLER et al. is found to anticipate the claimed protruding boss per incorporation of the figures and written description of SCIRICA as referenced above.
Regarding the disengagement of the reload cover from the reload cartridge, Applicant recites functional language (i.e. not manually disengageable) that does not appear to be accurate according to Applicant’s invention, since Examiner finds that one could use various hand-held tools or surfaces to engage the snap features of the claimed invention to remove the reload cover without actually loading the reload covered cartridge into a reload support of a surgical stapling device.  Nonetheless, column 5 lines 17-21 of HESSLER et al. states apertures/recesses 41 in the reload support 40 are configured to receive a corresponding boss 61 of the reload covered cartridge, such that the adjacent surface of the tooth 89 extending from the snap feature 83 arm 87 is engageable with the aperture(s)/recess(es) when a reload covered cartridge is installed into the reload support 41, subsequently releasing the snap feature 83 from the boss 61 for the purpose of removing the reload cover from the reload cartridge.  Additionally, VALENTINE et al. teaches a jaw assembly (figure 23) of a surgical instrument comprising a reload cover (figure 34) attached to a reload cartridge (figure 33) as claimed, wherein figure 36 of VALENTINE et al. illustrates the knowledge in the art to position the reload cartridge having the attached reload cover into a reload support of the jaw assembly, such that the snap feature 83 would inherently be disengaged to allow for the engagement of the protruding boss 68 with the reload support.  While HESSLER et al. is silent to the details of the disengagement of the reload cover from the reload cartridge as it correlates to positioning of the reload cartridge within the reload support, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have utilized the jaw assembly as claimed since VALENTINE et al. teaches such application of a reload cartridge and reload cover for the purpose of protecting the reload cartridge until the reload cartridge can be covered by an anvil of the jaw assembly.

Allowable Subject Matter
Claims 1, 3-7 and 18-21 are allowed.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-7 and 18-21 have been fully considered and are persuasive.  The 35 USC 103 rejection of claims 1, 3-7 and 18-21 has been withdrawn. 
Applicant's arguments filed November 4, 2022 with respect to claims 8-17 and 22 have been fully considered but they are not persuasive. 
On pages 14-15 of the November 4, 2022 remarks, Applicant argues that the structure of HESSLER identified as the rails of the claimed invention in the pending rejection do not protrude from the lateral side of the cartridge.  Examiner finds the outline defining the rails of HESSLER to indicate the difference in depth between the rail structure and that of the lateral side, thereby meeting the limitation of “protruding” as claimed.  This position is also supported by figure 2 of HESSLER which illustrates a centrally positioned tab that extends into the recess defined by the rails (see diagram below).

    PNG
    media_image3.png
    337
    583
    media_image3.png
    Greyscale

Regarding the longitudinal (e.g. distal vs proximal) location of the rails, as shown in the diagram, there is a rail that extends along the distal end towards the central area of the sidewall, and a second rail that extends along the proximal end towards the central area.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations related to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA R WEEKS whose telephone number is (571)272-4473.  The examiner can normally be reached on M-F 8am-2pm & 5pm-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4473.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	Other helpful telephone numbers are listed for applicant's benefit:
Allowed Files & Publication (888) 786-0101
Assignment Branch (800) 972-6382
Certificates of Correction (703) 305-8309
Fee Questions (571) 272-6400
Inventor Assistance Center (800) PTO-9199
Petitions/special Programs (571) 272-3282
Information Help line 1-800-786-9199






/GLORIA R WEEKS/Primary Examiner, Art Unit 3731      

December 17, 2022                                                                                                                                                                                                  


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See 37 CFR 1.57; MPEP § 608.01(p); MPEP § 2163.07(b)